Citation Nr: 1015517	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-12 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to waiver of an overpayment of $7776.00 in VA 
disability compensation benefits due to the Veteran's 
"fugitive felon" status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1967 to March 
1969.  He was awarded the Bronze Star Medal.
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 determination of the 
Committee on Waivers and Indebtedness of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in St. Paul, Minnesota, which terminated the 
Veteran's VA disability compensation benefit payments based 
on his status as a fugitive felon.  The Veteran's benefits 
were terminated effective August 1, 2005. 


FINDINGS OF FACT

1.  A January 2004 rating decision granted service connection 
for post-traumatic stress disorder and assigned a 30 percent 
disability rating effective September 8, 2003.

2.  The Veteran was charged by state authorities with driving 
while intoxicated (DUI). 

3.  On August 1, 2005, a State of Arizona felony bench 
warrant was issued against the Veteran based upon his failure 
to appear in court relating to his DUI. 

4.  The Veteran is a fugitive felon because he failed to 
appear in court.  

5.  In April 2006, the RO obtained information from law 
enforcement authorities that the Veteran was a fugitive 
felon.  Based upon this information, the RO directed a letter 
to the Veteran in June 2006 giving him at least 60 days to 
clear the warrant prior to terminating his compensation 
award.

6.  A letter was sent to the Veteran by VA in July 2007 
informing him that his disability compensation benefits had 
been terminated, effective from August 1, 2005, based on his 
status as a fugitive felon.  This action created an 
overpayment of $7776.00.

7.  As the fault on the part of the Veteran in the creation 
of the debt of $7776.00 outweighs any undue hardship, 
repayment of the debt is not against "equity and good 
conscience."

CONCLUSIONS OF LAW

1.  VA compensation benefits for the Veteran are prohibited 
as a matter of law effective August 1, 2005 by reason of an 
outstanding fugitive felon warrant.  38 U.S.C.A. §§ 501, 
5313B (West 2002); 38 C.F.R. § 3.665(n) (2009).

2.  The overpayment of VA compensation benefits in the amount 
of $7776.00 was properly created.  38 U.S.C.A. § 5313B (West 
2002); 38 C.F.R. § 3.665 (2009).

3.  Waiver of recovery of an overpayment of VA compensation 
benefits in the amount of $7776.00 is denied.  38 U.S.C.A. §§ 
5107, 5302(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 1.962, 
1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable to cases involving overpayment of 
indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the Veteran has had a fair opportunity 
to present arguments and evidence in support of his challenge 
to the validity of the overpayment.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.  The 
Veteran has been apprised of the evidence and information 
that are critical to the issue at hand, as well as the law of 
the case.  Further, the Veteran has had a fair opportunity to 
present evidence and arguments with respect to his appeal.  
The Veteran would not be prejudiced by a decision on the 
appeal at this time.

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 
U.S.C.A. § 5313B, which provides (in pertinent part) that a 
veteran who is otherwise eligible for a benefit under chapter 
11 of title 38 may not be paid or otherwise provided such 
benefit for any period during which such veteran is a 
fugitive felon.  See 38 U.S.C.A. § 5313B (West 2002).

The implementing regulation, 38 C.F.R. § 3.665(n) (2009), 
provides that compensation is not payable on behalf of a 
veteran for any period during which he or she is a fugitive 
felon.  For purposes of this section, the term fugitive felon 
means a person who is a fugitive by reason of: fleeing to 
avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or violating a condition of probation 
or parole imposed for commission of a felony under the 
Federal or State law.  For purposes of this section, the term 
felony includes a high misdemeanor under the laws of a State 
which characterizes as high misdemeanors offenses that would 
be felony offenses under Federal law.  38 C.F.R. § 3.665(n) 
(2009).

While the term "fugitive" is not specifically defined by 
the governing statute and regulation, Black's Law Dictionary 
(8th Ed. 2004) defines fugitive as a person who flees or 
escapes; a refugee; or as a criminal suspect or a witness in 
a criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or by 
hiding.

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the Social Security Administration and food stamps from the 
Department of Agriculture.  VAOPGCPREC 7-2002.  It was noted 
that Public Law No. 104-193 was designed to cut off the means 
of support that allows fugitive felons to continue to flee.  
Id. The Social Security Administration's fugitive felon 
provision is essentially identical to the VA provision cited 
above.  See 42 U.S.C.A. § 1382(e)(4)(A).

The Veteran contends that he did not know that there was an 
outstanding felony warrant for his arrest because he did not 
think that "a D.U.I. ticket was that serious."  He said 
that he did not know about the applicable VA law and 
regulations cited above.  He also noted that he did not find 
out about the problem for a number of months because he only 
picks up his mail about every 4 months.  

Review of the record shows that an outstanding felony warrant 
for the Veteran's arrest was issued in Arizona on August 1, 
2005 apparently because of the Veteran's failure to appear in 
court on the DUI charge.  

The Veteran is currently a fugitive felon since the bench 
warrant has not expired.  Although the Veteran may have been 
unaware about the warrant for several months after it was 
issued, he did know that he had failed to appear in court on 
the DUI charge.  He is a fugitive because he is a criminal 
suspect who evaded prosecution or the giving of testimony by 
failing to appear in relation to his ticket for DUI.

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court of 
Appeals for Veterans Claims held that persons dealing with 
the Government are charged with knowledge of Federal statutes 
and lawfully promulgated agency regulations, regardless of 
actual knowledge or hardship resulting from innocent 
ignorance.  See Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 
384-85 (1947); see also Velez v. West, 11 Vet. App. 148, 156- 
57 (1998).  Thus, even if the Veteran may have been ignorant 
of 38 U.S.C.A. § 5313B and 38 C.F.R. § 3.665(n)(2), he was 
necessarily charged with knowledge of the regulation.

Moreover, the evidence does not show that the VA was in any 
way responsible for the erroneous payment of excess benefits 
in violation of 38 U.S.C.A. § 5313B and 38 C.F.R. § 
3.665(n)(2) while the Veteran was a fugitive felon.  There is 
no indication in the record that the VA knew or should have 
known that the Veteran was a fugitive felon during the period 
in question until the RO was so informed by law enforcement 
officials in April 2006.

The evidence on file indicates that beginning August 1, 2005, 
the date that the warrant was issued, the Veteran was paid 
$7776.00 in VA compensation benefits. As shown above, during 
that period he was a fugitive felon.  The Board accordingly 
finds the overpayment was correctly created.

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence supports the finding that the 
Veteran was paid excessive VA compensation benefits beginning 
August 1, 2005 because during this time period, the Veteran 
was a fugitive felon.  The overpayment of compensation 
benefits resulted in a validly created overpayment 
indebtedness in the amount of $7776.00.  38 U.S.C.A. § 5313B 
(West 2002); 38 C.F.R. § 3.665(n)(2) (2009).

However, the law precludes wavier of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: (1) 
fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C.A. 
§ 5302(c) (West 2002); 38 C.F.R. § 1.965(b).  Only one of 
three elements (fraud, misrepresentation, or bad faith) need 
be shown to preclude consideration of waiver of recovery of 
the indebtedness. 38 U.S.C.A. § 5302(c).  

VA regulations define "bad faith" as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b).

There does not appear to be any evidence of fraud, 
misrepresentative, or bad faith involved in this case.


The Board must now determine whether waiver of the 
indebtedness is warranted in this case.  A waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  38 
U.S.C.A. § 5302(b).  In essence, "equity and good conscience" 
means fairness to both the Veteran and to the government.  38 
C.F.R. § 1.965(a) (2009).  Under the regulation, "equity and 
good conscience" involves a variety of elements: (1) fault of 
the debtor, (2) balancing of the faults, (3) undue hardship, 
(4) whether recovery would defeat the purpose of the benefit, 
(5) unjust enrichment, and (6) changing position to one's 
detriment.  38 C.F.R. § 1.965.  The list of elements is not 
all-inclusive.  See 38 C.F.R. § 1.965; see also Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994) (holding that VA must 
address all relevant factors in determining whether to 
exercise its equitable discretion in a waiver of indebtedness 
claim).

The Veteran was at fault in that even if he did not realize 
there was an outstanding warrant for his arrest, he knew that 
he had not followed up on his DUI charge and that adverse 
consequences could likely follow from his inaction.  
Moreover, he was also at fault for not finding out about his 
problem sooner because he failed to pick up his mail for 
several months.  Consequently, to waive the debt would result 
in unjust enrichment to the Veteran for his inaction.  
Although the Veteran claims undue hardship because his 
expenses exceed his income and because of recurrent medical 
expenses, including due to heart disease, his most recent 
Financial Status Report, in December 2008, indicates that his 
monthly income from Social Security Disability benefits is 
only approximately $50 less than his monthly expenses.  His 
only debt is an $825 hospital bill.  Consequently, the Board 
finds that the evidence as a whole does not show that 
collection of the debt would be against "equity and good 
conscience."  

	(CONTINUED ON NEXT PAGE)






ORDER

Waiver of the overpayment of VA disability compensation 
benefits in the amount of $7776.00 is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


